C. A. 2d Cir. [Certiorari granted, ante, p. 961.] Case restored to the calendar for reargument. The parties are directed to file supplemental briefs addressing the following question: “Whether and under what circumstances the Alien Tort Statute, 28 U. S. C. § 1350, allows courts to recognize a cause of action for violations of the law of nations occurring within the territory of a sovereign other than the United States.” Supplemental brief for petitioners is due on or before Thursday, May 3, 2012. Supplemental brief for respondents is due on or before Monday, June 4, 2012. Reply brief is due on or before Friday, June 29, 2012. Time to file amicus curiae briefs is as provided for by this Court’s Rule 37.3(a). Word limits and cover colors for the briefs should correspond to the provisions of this Court’s Rule 33.1(g) pertaining to briefs on the merits rather than to the provision pertaining to supplemental briefs.